PER CURIAM.
Dantzler Lumber & Export Company (“Dantzler”) appeals both the trial court’s Order dismissing Dantzler’s claim of fraudulent inducement and the trial court’s Order granting Final Summary Judgment against Dantzler on the remaining breach of contract claim.
As to Dantzler’s first point on appeal, we reverse the trial court’s Order dismissing Dantzler’s claim of fraudulent inducement because said claim was not barred by the economic loss rule. “The economic loss rule has not eliminated causes of action based upon torts independent of the contractual breach even though there exists a breach of contract action.” HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So.2d 1238 (Fla.1996).
As to Dantzler’s second point on appeal, we affirm the trial court’s Order granting Final Summary Judgment on the remaining breach of contract claim because we find no error to have been demonstrated based on the record before us.
Accordingly, we reverse the trial court’s Order dismissing the fraudulent inducement claim, affirm the trial court’s Order granting Final Summary Judgment on the breach of contract claim and remand this case to the trial court for further proceedings consistent herewith.